U.S. Department of Justice
Federal Bureau of Prisons

OPI: CPD
NUMBER: 5140.36
DATE: 11/23/2001
SUBJECT: Release of Inmates Prior
to a Weekend or Legal
Holiday

Program
Statement

1. [PURPOSE AND SCOPE §571.30. The Bureau of Prisons may
release an inmate whose release date falls on a Saturday, Sunday,
or legal holiday, on the last preceding weekday unless it is
necessary to detain the inmate for another jurisdiction seeking
custody under a detainer, or for any other reason which might
indicate that the inmate should not be released until the
inmate's scheduled release date.]
For release of District of Columbia inmates, refer to the
District of Columbia Sentence Computation Manual.
2. SUMMARY OF CHANGES. This Program Statement has been revised
to provide annual discretionary authority to Wardens to allow an
additional Lump Sum Award for “old law” inmates with projected
release dates during the period of December 11 through January 2.
Previously, an Operations Memorandum was issued annually to
convey this discretionary authority to Wardens.
PROGRAM OBJECTIVE.

3.

The expected result of this program is:

Whenever possible, inmates will be released on the last preceding
weekday if their projected release date falls on a weekend or
legal holiday.
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
PS 5140.32

Release of Inmates Prior to a Weekend or
Legal Holiday (10/22/99)

[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 5140.36
11/23/2001
Page 2
b.

Directives Referenced
PS 5800.07
PS 5880.28
PS 5880.30
PS 5880.32

Inmate Systems Management Manual (12/24/91)
Sentence Computation Manual (CCCA of
1984)(9/21/92)
Sentence Computation Manual ("Old Law" PreCCCA-1984) (7/16/93)
District of Columbia Sentence Computation
Manual (1/23/01)

c. Rules cited in this Program Statement are contained in
28 CFR 571.30.
d. Rules referenced in this Program Statement are contained in
28 CFR 2.2 and 2.29(c).
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3–4094
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-1E-03
c. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-1E-05
6. MCC/MDC/FDC/FTC PROCEDURES. Procedures in this Program
Statement apply to Metropolitan Correctional Centers,
Metropolitan Detention Centers, Federal Detention Centers, and
Federal Transportation Centers.
7. RESPONSIBILITIES. Wardens and Community Corrections Managers
must establish a system that allows for routine consideration of
an inmate’s weekday release when his or her release date falls on
a weekend or legal holiday.
8. OLD LAW RELEASES. [a. The release authority for inmates
convicted of offenses occurring prior to November 1, 1987 is
pursuant to 18 U.S.C. §4163. The number of days used under
18 U.S.C. §4163 may not be added to the number of days remaining
to be served to release an inmate "as if . . . on parole"
(18 U.S.C. §4164) who would otherwise have been released by
expiration of sentence.]

PS 5140.36
11/23/2001
Page 3
a. Similar procedures also apply to inmates released on
parole, yet the number of days remaining upon release will be
adjusted to reflect the early release (see the Sentence
Computation Manual ("Old Law" Pre-CCCA-1984) and 28 CFR 2.29(c)).
b. An inmate may not be released under the provisions of
18 U.S.C. §4163 on the last preceding weekday if the actual
release date falls before the minimum parole eligibility date as
defined in 28 CFR 2.2 (e.g., when an inmate's actual parole
eligibility date falls on a Saturday, the inmate may not be
released on the preceding Friday).
c. Each year, at the Warden's discretion, a Lump Sum Award
(LSA) may be granted to achieve an earlier release for those
inmates who have a scheduled Expiration or Mandatory Release date
falling on December 11 through January 2. Such a grant will be
made, provided,
#

the individual inmate's conduct or adjustment supports such
an award under the provisions of the Sentence Computation
Manual (“Old Law” Pre-CCCA of 1984),

#

the grant does not exceed the statutory maximum for Extra
Good Time (18 U.S.C. §4162), and

#

the inmate is not sentenced under the CCCA (see below).

d. Release on the workday preceding a holiday or weekend does
not require the application of the above bulleted guidelines, as
18 U.S.C. §4163, 28 CFR 571.30, and the Sentence Computation
Manual (“Old Law” Pre-CCCA of 1984) authorize such a release.
9. NEW LAW RELEASES. [b. The release authority for inmates
sentenced under the provisions of the Sentencing Reform Act of
the Comprehensive Crime Control Act of 1984 for offenses
committed on/or after November 1, 1987 is pursuant to
18 U.S.C. §3624(a).]
a. Any “new law” federal prisoner whose release date falls on
a weekend or legal holiday may be released on the last preceding
weekday.
b. When an inmate is released on the last preceding weekday
before a Saturday, Sunday, or legal holiday, any term of
supervised release is to begin on the day the inmate is actually
released from custody and runs concurrently with any Federal,
state, or local term of probation or supervised release or parole
(18 U.S.C. §3624(e)).

PS 5140.36
11/23/2001
Page 4
c. The provisions of this rule apply to all “new law” federal
inmates incarcerated in Bureau institutions and contract
facilities.

/s/
Kathleen Hawk Sawyer
Director

